Citation Nr: 0410576	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 1952 
and from April 1953 to May 1970.  He died in October 2000, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

In a January 2001 submission, the appellant listed a series of 
private and VA doctors from which the veteran had received medical 
and psychiatric treatment prior to his death in October 2000.  A 
review of the claims file reveals that the RO has made sufficient 
efforts to obtain treatment records from the private doctors cited 
by the appellant.  However, it does not appear that the RO has, to 
date, contacted the VA Outpatient Clinic in Panama City, Florida 
to obtain records of reported psychiatric and primary care 
treatment from January to October of 2000.  Records of such 
treatment may contain probative evidence, particularly as the 
veteran's immediate cause of death was Parkinson's disease, with 
dementia listed as one of several underlying causes.  Sufficient 
efforts to obtain these records are needed in view of 38 U.S.C.A. 
§ 5103A (West 2002) and Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should send a letter to the appellant explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the need for 
additional evidence regarding her claims.  By this letter, the RO 
must inform the appellant about the information and evidence that 
is necessary to substantiate the claims, notify her of the type of 
evidence that VA will seek to provide, inform her of the type of 
evidence that she is expected to provide, and request that she 
provide any and all relevant evidence currently in her possession.  
The appellant should be allowed a reasonable period of time in 
which to respond prior to further RO adjudication.

2.  The RO should then contact the Panama City VA Outpatient 
Clinic and request all records of medical and psychiatric 
treatment of the veteran.  All records obtained by the RO must be 
added to the claims file.  If the search for such records has 
negative results, documentation to that effect must be added to 
the claims file.  

3.  Then, the RO should readjudicate the claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.  If the determination 
of either claim remains unfavorable to the appellant, she should 
be furnished with a Supplemental Statement of the Case and given 
an appropriate amount of time in which to respond before the case 
is returned to the Board.  

The purpose of this REMAND is to obtain additional development and 
to ensure full compliance with VA's due process requirements, and 
the Board intimates no opinion as to the ultimate merits of this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




